SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras releases the names of the candidates appointed by the controlling shareholder to the Board of Directors and Audit Committee Rio de Janeiro, February 28, 2014 - Petróleo Brasileiro S.A. - Petrobras releases the names of the candidates appointed by the controlling shareholder, represented by the Federal Government of Brazil, to the Board of Directors and Fiscal Board. Elections will take place at the upcoming Annual and Special Meeting to be convened on April 2, 2014. The following candidates have been appointed for the referred to vacancies: Name of the Candidate Members Appointed Guido Mantega Chairman of the Board Director Maria das Graças Silva Foster Board of Directors Member Luciano Coutinho Board of Directors Member Francisco Roberto de Albuquerque Board of Directors Member Marcio Pereira Zimmermann Board of Directors Member Sergio Franklin Quintella Board of Directors Member Miriam Aparecida Belchior Board of Directors Member Paulo José dos Reis Souza * Fiscal board Member (oficial) Marcus Pereira Aucélio * Fiscal board Member (substitute) Marisete Fátima Dadald Pereira ** Fiscal board Member (oficial) Ricardo de Paula Monteiro ** Fiscal board Member (substitute) Cesar Acosta Rech *** Fiscal board Member (oficial) Edison Freitas de Oliveira *** Fiscal board Member (substitute) Furthermore, due to the provision set forth in CVM Instruction No. 481/09, we inform that the above candidates: · Have not been subject, for the last 5 years, to criminal conviction, conviction in a CVM administrative procedure and unappeallable conviction, within the judicial or administrative scope, which has suspended or disqualified them to perform any professional or commercial activity. · Do not have any marital relation, stable relation or relatives liable to information as provided for in item 12.9 in the Reference Form. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 28, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
